ORDER

Upon consideration of the joint motion to voluntarily dismiss the appeal filed by Three M. Tool and Machine, Inc., et al. from the judgment of the United States District Court for the Eastern District of Michigan in 02-CV-74796.
IT IS ORDERED THAT:
(1) The motion is granted. The mandate in 2006-1543 is recalled,* the appeal is voluntarily dismissed, and the mandate is reissued.
(2) Each side shall bear its own costs.

 On November 27, 2006, Three M. Tool's appeal was inadvertently dismissed when the lead appeal, 2006-1521, was dismissed for failure to file a brief. Thus, we recall the mandate for the limited purpose of indicating that 2006-1543 is voluntarily dismissed.